McCay, Judge.
We do not undertake to say whether the State had or had not any right to take possession of this road. All we decide is, that the State cannot be made a party to this suit against or without her consent, and this cannot be gotten around by making her agent a party. If the State was in possession, it is not in the power of the judiciary to oust her, since the State, as such, cannot be impleaded in her own Courts, except by express consent of the proper authorities.
If, therefore, there be anything in the judgment of the Court affecting the interest or the status of the State as to the property covered by the bill, (and we think there is,) the judgment is, so far, reversed.
Judgment reversed.